         Case 1:18-cv-02921-JMF Document 406 Filed 10/26/18 Page 1 of 3



October 26, 2018

The Honorable Jesse M. Furman
United States District Court for the Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

       RE:    Joint Status Report in State of New York, et al. v. U.S. Dep’t of Commerce, et al.,
              18-CV-2921 (JMF)

Dear Judge Furman,

       Pursuant to the Court’s October 24 Order, ECF 401, the parties have met and conferred
regarding proposed deadlines for filing deposition designations and any objections to such
designations. As the parties anticipate that four additional depositions will be taken between
October 25 and October 28, the parties propose that they file all designations, counter-
designations, and objections by noon on November 2, 2018.

                                     Respectfully submitted,


                                     BARBARA D. UNDERWOOD
                                     Attorney General of the State of New York

                                     By: /s/ Elena Goldstein
                                     Elena Goldstein, Senior Trial Counsel
                                     Matthew Colangelo
                                      Executive Deputy Attorney General
                                     Ajay Saini, Assistant Attorney General
                                     Office of the New York State Attorney General
                                     28 Liberty Street
                                     New York, NY 10005
                                     Phone: (212) 416-6021
                                     Elena.goldstein@ag.ny.gov

                                     Attorney for the State of New York Plaintiffs

                                     ARNOLD & PORTER KAYE SCHOLER LLP
                                     AMERICAN CIVIL LIBERTIES UNION


                                     By: /s/ John A. Freedman
         Case 1:18-cv-02921-JMF Document 406 Filed 10/26/18 Page 2 of 3




 Dale Ho                                       Andrew Bauer
 American Civil Liberties Union Foundation     Arnold & Porter Kaye Scholer LLP
 125 Broad St.                                 250 West 55th Street
 New York, NY 10004                            New York, NY 10019-9710
 (212) 549-2693                                (212) 836-7669
 dho@aclu.org                                  Andrew.Bauer@arnoldporter.com

 Sarah Brannon*                                John A. Freedman
 American Civil Liberties Union Foundation     Arnold & Porter Kaye Scholer LLP
 915 15th Street, NW                           601 Massachusetts Avenue, N.W.
 Washington, DC 20005-2313                     Washington, DC 20001-3743
 202-675-2337                                  (202) 942-5000
 sbrannon@aclu.org                             John.Freedman@arnoldporter.com
 * Not admitted in the District of Columbia;
 practice limited pursuant to D.C. App. R.
 49(c)(3).

 Perry M. Grossman
 New York Civil Liberties Union Foundation
 125 Broad St.
 New York, NY 10004
 (212) 607-3300 601
 pgrossman@nyclu.org

Attorneys for the NYIC Plaintiffs

Counsel for Defendants
                                           JOSEPH H. HUNT
                                           Assistant Attorney General

                                           BRETT A. SHUMATE
                                           Deputy Assistant Attorney General

                                           JOHN R. GRIFFITHS
                                           Director, Federal Programs Branch

                                           CARLOTTA P. WELLS
                                           Assistant Branch Director

                                           /s/ Kate Bailey
                                           KATE BAILEY
                                           GARRETT COYLE
                                           STEPHEN EHRLICH
        Case 1:18-cv-02921-JMF Document 406 Filed 10/26/18 Page 3 of 3



                                    CAROL FEDERIGHI
                                    Trial Attorneys
                                    United States Department of Justice
                                    Civil Division, Federal Programs Branch
                                    20 Massachusetts Ave., N.W.
                                    Washington, DC 20530
                                    Tel.: (202) 514-9239
                                    Fax: (202) 616-8470
                                    Email: kate.bailey@usdoj.gov
 

                                     




 
